Citation Nr: 1761121	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  16-46 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to September 1963.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Board notes that the Veteran's claims were originally denied in the June 2014 rating decision.  The Veteran was notified of the RO's decision in July 2014.  In June 2015, the Veteran filed a petition to reopen his prior claims.  The RO continued to deny the Veteran's claims in a rating decision in October 2015.  However, as the Veteran's June 2015 claim was received within one year of his original rating decision, the Board has construed it as a notice of disagreement rather than a new claim for benefits.  Therefore, the rating decision on appeal is the original June 2014 rating decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that an addendum opinion is necessary to determine whether the Veteran's hearing loss and tinnitus are related to his military service.  In this regard, a June 2014 VA examiner concluded that the Veteran's hearing loss and tinnitus were less likely than not caused by or the result of his military service.  The examiner provided the rationale that the Veteran's hearing was within normal limits bilaterally at all frequencies at the time of his separation, and that there was no evidence in the record that the Veteran acknowledged hearing difficulties or had complaints of tinnitus at the time of his separation.  Furthermore, the examiner noted that there were no complaints of hearing loss or tinnitus for several years after the Veteran's discharge from service.  The examiner stated that given the amount of time that had elapsed since the Veteran's discharge in 1963, his normal hearing at discharge, and the lack of evidence of the Veteran reporting hearing loss or tinnitus in the years following his discharge, that the examiner opined that the Veteran's current hearing loss and tinnitus were less likely as not caused by or the result of noise exposure while in service.  

The Veteran submitted a private audiogram and opinion in June 2015.  The examiner opined that noise exposure in service caused his hearing loss specifically she stated "that high decibel without hearing protection would be a probable cause of his nerve damage."  She noted that after conducting a speech test, that the Veteran's damage had been present for a long time.  

In August 2015, an addendum opinion was sought from the June 2014 VA examiner.  The VA examiner again stated that the Veteran's bilateral hearing loss was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner again reported that the Veteran's separation examination indicated that his hearing was within normal limits and that there was no evidence in the record that the Veteran endorsed or acknowledged difficulty with hearing or had complaints of tinnitus at his separation or the years that followed.  The examiner stated that her opinion remained unchanged, that based on the amount of time that elapsed since the Veteran's discharge from service in 1963, his normal discharge audiometric results and the lack of evidence of the Veteran reporting hearing loss or tinnitus in the years following discharge, that the Veteran's current bilateral hearing loss and tinnitus were less likely as not caused by or the result of noise exposure in the military.

However, the Board notes that the Veteran's separation examination conducted in July 1963 revealed the following pure tone thresholds:


500
1000
2000
3000
4000
Right
10(25)
10(20)
15(25)
-
20(25)
Left
10(25)
15(25)
15(25)
-
20(25)

The Board further notes that that prior to October 31, 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In addition, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  As the Veteran's separation examination revealed readings at 25 decibels, the Veteran was considered to have some degree of hearing loss and the VA examiner failed to note or account for that in her opinions.  Therefore due to the discrepancy between the facts and the medical opinions, an addendum opinion that takes the Veteran's separation readings into account must be obtained. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Return the claims file, to include a copy of this remand, to the June 2014 and August 2015 VA audiologist for an addendum opinion.  If the audiologist who drafted the June 2014 and August 2015 opinions is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

The examiner is asked to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current hearing loss and/or tinnitus is related to the Veteran's military service, to include his claimed noise exposure from loud noise from deasil engines and gunfire, as indicated in his service personnel records.  

The examiner must specifically note the Veteran's July 1963 separation examination, to include the converted audiometric readings, detailed above. 

The examiner must consider all evidence of record, to include lay statements pertaining to the onset and continuity of symptomatology of such disorders and the aforementioned etiological opinions.  Any opinion offered should be accompanied by clear rationale consistent with the evidence of record.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

